DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: PRESSURE SENSING ELEMENT AND PRESSURE SENSOR HAVING A DIAPHRAGM THAT INCLUDES A TRENCH AND A PLURALITY OF BEAMS.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 1111A in Figure 5; 1111B in Figure 6; 1112B in Figure 7; 212A in Figure 12; 2112A in Figure 12; 1111D in Figure 14; 1111E in Figure 14B; 111E in Figure 14B; 2113B in Figures 19 & 22; 2112B in Figures 19-22; 2111B in Figure 19; 211B in Figure 19; 212B in Figure 19-23; 211C in Figure 20; 2111C in Figure 20; 2113C in Figure 20; 2113D in Figure 21; 211D in Figure 21; 2111D in Figure 21; 2111E in Figure 22; 211E in Figure 22; 211F in Figure 23.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 12 & 14-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stewart et al (US 9267857 B2).
In regards to claim 1, Stewart et al teaches a pressure sensing element (11) that is formed using a semiconductor substrate (14, i.e. silicon substrate), the pressure sensing element (11) comprising: a frame (16, i.e. epi layer); a diaphragm (17) that is supported by the frame (16) (Column 3, lines 22-25; Figure 2); and a piezoresistor (19) that is arranged on the diaphragm (17) (Column 3, lines 42-45), wherein the diaphragm (17) includes a trench (i.e. a space between beams (22) and peripheral wall (25) as seen in Figure 1) and a plurality of beams (22, i.e. legs) (Column 4, lines 4-7), the beams (22) are arranged such that the beams (22) connect a portion around an edge of the diaphragm (17) to a portion around a center of the diaphragm (17) and the beams (22) cross each other in the portion around the center of the diaphragm (17) (Column 3, lines 49-54), and a beam (22) that is each of the beams (22) includes a narrow portion that has a first width and a wide portion that has a second width wider than the first width (See Figure 1).
In regards to claim 2, Stewart et al teaches wherein a shape of the beam (22) is defined by the trench that is formed in a range not penetrating the diaphragm (17) (See Figures 1 & 2).
In regards to claim 3, Stewart et al teaches wherein a width of the beam (22) gradually becomes wider toward the wide portion from the narrow portion (See Figure 1).
In regards to claim 4, Stewart et al teaches wherein the piezoresistor (19) is arranged around an end of the beam (22), the end being close to the edge of the diaphragm (17) (Column 3, lines 49-54; Figure 1).
In regards to claim 5, Stewart et al teaches wherein the narrow portion is provided around the end of the beam (22) close to the edge of the diaphragm (17), and the piezoresistor (19) is arranged at a position overlapping with the narrow portion (Column 3, lines 49-54 & Column 4, lines 10-14; Figure 1).
In regards to claim 6, Stewart et al teaches wherein an outer frame (15, i.e. layer) that is thick compared to the trench is provided in the edge of the diaphragm (17) (See Figure 2).
In regards to claim 7, Stewart et al teaches wherein the trench is formed avoiding the edge of the diaphragm (17), and the outer frame (15) is formed such that the outer frame goes round along the edge of the diaphragm (17) (Column 4, lines 15-37; Figures 1 & 4).
In regards to claim 8, Stewart et al teaches wherein the outer frame (15) includes a protrusion (39, i.e. corner) at a connection part between the outer frame (15) and the beam (22), the protrusion (39) protruding in a direction toward the center of the diaphragm (17) and having a width that gradually becomes narrower toward the connection part between the outer frame (15) and the beam (22), and the piezoresistor (19) is arranged at a connection part between the beam (22) and the protrusion (39) (Column 4, line 52 – Column 5, line 4; Figures 1 & 4).
In regards to claim 12, Stewart et al teaches a pressure sensor comprising the pressure sensing element (Column 3, lines 7-10).
In regards to claim 14, Stewart et al teaches a pressure sensing element (11) that is formed using a semiconductor substrate (14), the pressure sensing element (11) comprising: a frame (16, i.e. epi layer); a diaphragm (17) that is supported by the frame (16) (Column 3, lines 22-25; Figure 2); and a piezoresistor (19) that is arranged on the diaphragm (17) (Column 3, lines 42-45), wherein the diaphragm (17) includes: a beam (22) that protrudes in a direction toward a center of the diaphragm (17) from an edge of the diaphragm (17) (Column 3, lines 49-54); and a single trench (i.e. a space between beams (22) and peripheral wall (25) as seen in Figure 1) that is formed in a range ranging from the edge of the diaphragm (17) and the beam (22) and including the center of the diaphragm (17) (See Figure 1).
In regards to claim 15, Stewart et al teaches wherein a shape of the beam (22) is defined by the trench that is formed in a range not penetrating the diaphragm (17) (See Figures 1 & 2).
In regards to claim 16, Stewart et al teaches wherein the piezoresistor (19) is arranged around an end of the beam (22), the end being close to the edge of the diaphragm (17) (Column 3, lines 49-54; Figure 1).
In regards to claim 17, Stewart et al teaches wherein a width of the beam (22) gradually becomes narrower in the direction toward the center of the diaphragm (17) (See Figure 1).
In regards to claim 18, Stewart et al teaches wherein the diaphragm (17) includes an outer frame (15) that is formed such that the outer frame (15) goes round along the edge of the diaphragm (17) (Column 4, lines 15-37; Figures 1 & 4).
In regards to claim 19, Stewart et al teaches wherein the piezoresistor (19) is arranged at a connection part between the beam (22) and the outer frame (15) (Column 4, line 52 – Column 5, line 4; Figures 1 & 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stewart et al (US 9267857 B2) in view of Chiou et al (US 9764947 B2).
In regards to claims 13 & 30, Stewart et al teaches the claimed invention except for further comprising: a substrate on which the pressure sensing element is mounted; and a nozzle through which a fluid that is a target of pressure sensing is introduced to the pressure sensing element.
Chiou et al teaches a pressure sensor device (10) further comprising a substrate (26) on which the pressure sensing element (14) is mounted (Column 2, lines 37-51; Figure 3); and a nozzle (32, i.e. port) through which a fluid that is a target of pressure sensing is introduced to the pressure sensing element (14) mounted (Column 2, lines 37-51; Figure 3).  It would have been obvious to one having skill in the art before the effective filing date of the invention being made to provide the nozzle through which a fluid that is a target of pressure sensing being introduced to the pressure sensing element as taught by Chiou et al into the pressure sensor of Stewart et al for the purpose of sensing the pressure on the diaphragm of the pressure sensor element of a liquid or gas being directed (Column 2, lines 45-51; Chiou et al).

Allowable Subject Matter
Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In Examiner’s opinion in regards to claim 9, Stewart et al teaches a pressure sensing element (11) that is formed using a semiconductor substrate (14, i.e. silicon substrate), the pressure sensing element (11) comprising: a frame (16, i.e. epi layer); a diaphragm (17) that is supported by the frame (16) (Column 3, lines 22-25; Figure 2); and a piezoresistor (19) that is arranged on the diaphragm (17) (Column 3, lines 42-45), wherein the diaphragm (17) includes a trench (i.e. a space between beams (22) and peripheral wall (25) as seen in Figure 1) and a plurality of beams (22, i.e. legs) (Column 4, lines 4-7), the beams (22) are arranged such that the beams (22) connect a portion around an edge of the diaphragm (17) to a portion around a center of the diaphragm (17) and the beams (22) cross each other in the portion around the center of the diaphragm (17) (Column 3, lines 49-54), and a beam (22) that is each of the beams (22) includes a narrow portion that has a first width and a wide portion that has a second width wider than the first width (See Figure 1).
However Stewart et al does not teach the structural limitations of the pressure sensor element further comprising the beam including the wide portion around a center in a longitudinal direction of the beam and a width of the beam gradually becomes wider toward the wide portion from the narrow portion that is being provided around an end close to the edge of the diaphragm and from the narrow portion that is being provided around an end close to the center of the diaphragm in combination with the remaining limitations of independent claim 1 upon overcoming the rejections under 35 U.S.C. 102(a)(1).

In Examiner’s opinion in regards to claim 10, Stewart et al teaches a pressure sensing element (11) that is formed using a semiconductor substrate (14, i.e. silicon substrate), the pressure sensing element (11) comprising: a frame (16, i.e. epi layer); a diaphragm (17) that is supported by the frame (16) (Column 3, lines 22-25; Figure 2); and a piezoresistor (19) that is arranged on the diaphragm (17) (Column 3, lines 42-45), wherein the diaphragm (17) includes a trench (i.e. a space between beams (22) and peripheral wall (25) as seen in Figure 1) and a plurality of beams (22, i.e. legs) (Column 4, lines 4-7), the beams (22) are arranged such that the beams (22) connect a portion around an edge of the diaphragm (17) to a portion around a center of the diaphragm (17) and the beams (22) cross each other in the portion around the center of the diaphragm (17) (Column 3, lines 49-54), and a beam (22) that is each of the beams (22) includes a narrow portion that has a first width and a wide portion that has a second width wider than the first width (See Figure 1).
However Stewart et al does not teach the structural limitations of the pressure sensor element further comprising wherein the beam including the wide portion at a position closer to the center of the diaphragm than a center in a longitudinal direction of the beam and a width of the beam gradually becomes wider toward the wide portion from the narrow portion that is being provided around an end close to the edge of the diaphragm in combination with the remaining limitations of independent claim 1 upon overcoming the rejections under 35 U.S.C. 102(a)(1).

In Examiner’s opinion in regards to claim 11, Stewart et al teaches a pressure sensing element (11) that is formed using a semiconductor substrate (14, i.e. silicon substrate), the pressure sensing element (11) comprising: a frame (16, i.e. epi layer); a diaphragm (17) that is supported by the frame (16) (Column 3, lines 22-25; Figure 2); and a piezoresistor (19) that is arranged on the diaphragm (17) (Column 3, lines 42-45), wherein the diaphragm (17) includes a trench (i.e. a space between beams (22) and peripheral wall (25) as seen in Figure 1) and a plurality of beams (22, i.e. legs) (Column 4, lines 4-7), the beams (22) are arranged such that the beams (22) connect a portion around an edge of the diaphragm (17) to a portion around a center of the diaphragm (17) and the beams (22) cross each other in the portion around the center of the diaphragm (17) (Column 3, lines 49-54), and a beam (22) that is each of the beams (22) includes a narrow portion that has a first width and a wide portion that has a second width wider than the first width (See Figure 1).
However Stewart et al does not teach the structural limitations of the pressure sensor element further comprising the beam including the wide portion at a position closer to the edge of the diaphragm than a center in a longitudinal direction of the beam and a width of the beam gradually becomes wider toward the wide portion from the narrow portion that is being provided around an end close to the center of the diaphragm in combination with the remaining limitations of independent claim 1 upon overcoming the rejections under 35 U.S.C. 102(a)(1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Stewart (US 10295421 B2) - The present disclosure relates generally to Micro-Electro-Mechanical Systems (MEMS), and more particularly, to Micro-Electro-Mechanical Systems with an improved recess or cavity structure.
Stewart et al (US 10370243 B2) - The present disclosure pertains to sensors and particularly to pressure sensors. More particularly, the disclosure pertains to pressure sensors having diaphragms.
Haji-Sheikh et al (US 6528340 B2) - The present invention generally relates to pressure transducers and, more particularly, to the diaphragm portions of such transducers.
Haji-Sheikh et al (US 6796193 B2) - In accordance with certain aspects of the present invention, a method of forming a composite diaphragm for a pressure transducer or similar device is provided.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE L JENKINS whose telephone number is (571)272-2179. The examiner can normally be reached M-F 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER MACCHIAROLO can be reached on 5712722375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L.J/Examiner, Art Unit 2856      

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856